STATE OF MICHIGAN

                             COURT OF APPEALS


MERCEDES JOHNSON,                                                   UNPUBLISHED
                                                                    September 10, 2015
                 Petitioner-Appellant,

v                                                                   No. 321479
                                                                    Tax Tribunal
CITY OF DETROIT,                                                    LC No. 14-000249

                 Respondent-Appellant.


Before: TALBOT, C.J., and WILDER and FORT HOOD, JJ.

PER CURIAM.

          Petitioner appeals as of right the Michigan Tax Tribunal’s order dismissing her case. We
affirm.

        Petitioner argues that the Tax Tribunal erred in determining that it lacked authority to
hear petitioner’s case. We disagree. This Court’s review of a decision of the Tax Tribunal is
very limited. Drew v Cass Co, 299 Mich. App. 495, 498; 830 NW2d 832 (2013). “In the absence
of fraud, this Court reviews a decision of the Tax Tribunal to determine whether the tribunal
committed an error of law or adopted a wrong legal principle.” WA Foote Mem Hosp v City of
Jackson, 262 Mich. App. 333, 336; 686 NW2d 9 (2004). “Whether the [Tax Tribunal] has
jurisdiction is a question of law that we review de novo.” Kasberg v Ypsilanti Twp, 287 Mich
App 563, 566; 792 NW2d 1 (2010) (footnote omitted). Issues of statutory interpretation are
reviewed de novo. Briggs Tax Serv, LLC v Detroit Pub Sch, 485 Mich. 69, 75; 780 NW2d 753
(2010). “The primary goal of statutory interpretation is to give effect to the intent of the
Legislature. . . . If the statutory language is unambiguous, the Legislature is presumed to have
intended the meaning expressed in the statute.” Id. at 76 (citations omitted).

        In addressing the Tax Tribunal’s jurisdiction, this Court has observed “that a court must
be vigilant in respecting the limits of its jurisdiction. This is because any actions of a court
regarding a matter over which it lacks jurisdiction are void.” Kasberg, 287 Mich. App. at 566
(citations omitted). “The lack of subject-matter jurisdiction is so serious a defect in the
proceedings that a tribunal is duty-bound to dismiss a plaintiff’s claim even if the defendant does
not request it.” Electronic Data Sys Corp v Flint Twp, 253 Mich. App. 538, 544; 656 NW2d 215
(2002).

          MCL 205.735a(3), which is a provision of the Tax Tribunal Act, provides:


                                                -1-
               Except as otherwise provided in this section or by law, for an assessment
       dispute as to the valuation or exemption of property, the assessment must be
       protested before the board of review before the tribunal acquires jurisdiction of
       the dispute under subsection (6).

In addition, MCL 205.735a(5) provides, in part:

               For a dispute regarding a determination of a claim of exemption of a
       principal residence or qualified agricultural property for a year in which the July
       or December board of review has authority to determine a claim of exemption for
       a principal residence or qualified agricultural property, the claim of exemption
       shall be presented to either the July or December board of review before the
       tribunal acquires jurisdiction of the dispute.

Thus, an assessment dispute must be protested to the Board of Review before the Tax Tribunal
acquires jurisdiction.

          Petitioner filed a petition in the Tax Tribunal indicating she was seeking a poverty
exemption for two parcels of property for the 2013 tax year. See MCL 211.7u(1) (“The principal
residence of persons who, in the judgment of the supervisor and board of review, by reason of
poverty, are unable to contribute toward the public charges is eligible for exemption in whole or
in part from taxation under this act.”). To be eligible for a poverty exemption, a person must
“[f]ile a claim with the supervisor or board of review on a form provided by the local assessing
unit . . . . The filing of a claim under this subsection constitutes an appearance before the board
of review for the purpose of preserving the claimant’s right to appeal the decision of the board of
review regarding the claim.” MCL 211.7u(2)(b); see also Spranger v City of Warren, 308 Mich
App 477, 479-480; 865 NW2d 52 (2014) (“A petitioner’s request for a poverty exemption must
be submitted on a form provided by the local assessing unit, MCL 211.7u(2)(b), and must
comply with the policies and guidelines of the local assessing unit, MCL 211.7u(4).”). “The
application for an exemption under this section shall be filed after January 1 but before the day
prior to the last day of the board of review.” MCL 211.7u(3). “The Tax Tribunal has exclusive
jurisdiction to hear a taxpayer’s claim for a poverty exemption under MCL 211.7u following an
unsuccessful request before the local board of review.” Spranger, 308 Mich. App. at 479, citing
Nicholson v Birmingham Bd of Review, 191 Mich. App. 237, 239; 477 NW2d 492 (1991).
Further, “taxpayers are charged with knowing the powers and duties of the board of review, as
well as the dates that the board of review is scheduled to meet, because those dates are published
in the local newspaper.” Spranger, 308 Mich. App. at 483.

        In this case, petitioner admitted in her petition that she did not make a protest before
respondent’s Board of Review. On the petition form that petitioner filed in the Tax Tribunal,
petitioner marked “No” in response to the question, “Did you protest the assessment at a Board
of Review?” Petitioner wrote the following explanation for this answer: “I missed the deadline
date. I did not attend.” In her motion for reconsideration in the Tax Tribunal, petitioner claimed
that she did protest to the Board of Review because she spoke by telephone with a person from
the Board of Review office in January 2014. Petitioner says that this person told her that
applications for an exemption for 2013 had to be received by the Board of Review by December
31, 2013, and that the December session had ended and all decisions on property exemptions had

                                                -2-
been made. Petitioner also asserts that “[a]s a last ditch effort” she used a blank 2011 poverty
exemption application form to submit a request for exemption, apparently meaning that she did
this in 2014 when she was unable to obtain a poverty exemption application for 2013.

        Petitioner cites no authority establishing that a telephone conversation or the use of a
blank form from a prior year comprises a protest before the Board of Review, especially after the
Board of Review had ended its session for the year at issue. Further, petitioner’s own statements
in her petition and motion for reconsideration in the Tax Tribunal reflect that she did not file a
claim for a poverty exemption in the Board of Review before the last day of the Board of
Review’s December session for the 2013 tax year. See MCL 211.7u(2)(b), (3). Because
petitioner failed to make the required protest in the Board of Review, the Tax Tribunal correctly
dismissed the case for lack of jurisdiction. MCL 205.735a(3), (5); Electronic Data Sys Corp,
253 Mich. App. at 544.

       The Tax Tribunal also correctly concluded that it lacked jurisdiction under a provision of
the General Property Tax Act, MCL 211.53a, which states:

               Any taxpayer who is assessed and pays taxes in excess of the correct and
       lawful amount due because of a clerical error or mutual mistake of fact made by
       the assessing officer and the taxpayer may recover the excess so paid, without
       interest, if suit is commenced within 3 years from the date of payment,
       notwithstanding that the payment was not made under protest.

Initially, this provision applies only where a taxpayer has been assessed and paid taxes in excess
of the correct and lawful amount due. Petitioner has not shown that she paid the taxes at issue.
Indeed, petitioner claims that she cannot afford to pay the taxes due. But even assuming that
petitioner had paid the taxes, she has not established the applicability of this provision.
Petitioner contends that a clerical error or a mutual mistake of fact occurred because during a
phone conversation, a person from respondent’s Assessor’s office indicated that respondent’s
automated system would send an application for a poverty exemption to petitioner in the mail but
petitioner never received it. A “clerical error” is an error “of a typographical, transpositional, or
mathematical nature.” Int’l Place Apartments-IV v Ypsilanti Twp, 216 Mich. App. 104, 109; 548
NW2d 668 (1996).1 A “mutual mistake of fact” is “an erroneous belief, which is shared and
relied on by both parties, about a material fact that affects the substance of the transaction.”
Briggs Tax Serv, LLC, 485 Mich. at 77, quoting Ford Motor Co v City of Woodhaven, 475 Mich.
425, 442; 716 NW2d 247 (2006) (quotation marks omitted).

        Petitioner’s failure to file a poverty exemption application did not arise from a clerical
error or a mutual mistake of fact. Petitioner claims that she was promised that an application
would be sent to her through an automated system and that she never received it, but petitioner


1
  In Int’l Place Apartments-IV, 216 Mich. App. at 109, this Court interpreted the meaning of
“clerical error” in the context of MCL 211.53b. The term should be accorded the same meaning
under MCL 211.53a. The two statutes are in pari materia and should be construed together.
Wolverine Steel Co v Detroit, 45 Mich. App. 671, 674; 207 NW2d 194 (1973).


                                                -3-
has not established that there was an error of a typographical, transpositional, or mathematical
nature. See Int’l Place Apartments-IV, 216 Mich. App. at 109. It is not clear from the record
whether respondent’s automated system failed to send the application, the application was lost in
the mail, or it was stolen from petitioner’s mailbox. Nor is there evidence establishing an
erroneous belief, shared and relied on by both parties, about a material fact that affected the
substance of the transaction. See Briggs Tax Serv, LLC, 485 Mich. at 77. Petitioner merely
claims that she was promised that she would be sent an application and that she never received it.
This does not establish that respondent’s Assessor’s office and petitioner shared any mistaken
belief. Finally, respondent’s purported failure to send petitioner an application, if true, would not
excuse petitioner’s obligation to file a poverty exemption claim in the required time period.
Petitioner could have attempted to obtain the application by other means before the expiration of
the Board of Review’s December 2013 session if, as she claims, she did not receive the
application in the mail.2 The Tax Tribunal correctly dismissed the case for want of jurisdiction.

       Affirmed.

                                                              /s/ Michael J. Talbot
                                                              /s/ Kurtis T. Wilder
                                                              /s/ Karen M. Fort Hood




2
 Petitioner vaguely alludes to having been physically infirm earlier in 2013, but the record is
devoid of any facts establishing that she was physically unable to obtain an application if it was
not mailed to her before the end of the Board of Review’s December 2013 session.


                                                -4-